         CASE 0:20-cv-02608-SRN-LIB Doc. 20 Filed 08/16/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

                             *********************

Jon Q. Wright,                                         Civil No. 20-2608 (SRN/LIB)

       Plaintiff,
                                                     PRETRIAL SCHEDULING ORDER
v.

Jay Schelde,
d/b/a Pike Bay Lodge,

       Defendant.

                             *********************

       In accordance with the provisions of Rule 16, Federal Rules of Civil Procedure, and the

Local Rules of this Court, to administer the course of this litigation in a manner which promotes

the interests of justice, economy and judicial efficiency, the following Pretrial Schedule will

govern these proceedings. The Schedule may be modified only upon formal Motion and a

showing of good cause as required by Local Rules 7.1 and 16.3.

       Counsel shall also comply with the Electronic Case Filing Procedures For the District

of Minnesota, pursuant to Order Adopting Electronic Case Filing, dated May 13, 2004.

       THEREFORE, It is –

       ORDERED:

                                                I.

       That all pre-discovery disclosures required by Rule 26(a)(1) shall be completed on or

before September 15, 2021. The period during which the parties must conduct all discovery

(whether fact or expert) shall terminate on March 31, 2022. 1 Disputes with regard to pre-


1
       See Local Rule 16.2(d)(3) of the United States District Court For The District of Minnesota
Local Rules.
          CASE 0:20-cv-02608-SRN-LIB Doc. 20 Filed 08/16/21 Page 2 of 6




discovery disclosures or discovery shall be called immediately to the Court’s attention by the

making of an appropriate Motion, and shall not be relied upon by any party as a justification for

not adhering to this Pretrial Scheduling Order. No further or additional discovery shall be

permitted after the above date except upon motion and by leave of the Court for good cause shown,

and any independent Stipulations or agreements between counsel which contravene the provisions

of this Order will not be recognized. However, upon agreement of counsel, or with leave of the

Court, depositions in lieu of in-Court testimony may be taken after the close of discovery.

                                                II.

       That all Motions which seek to amend the pleadings or add parties must be filed and the

Hearing thereon completed on or before November 15, 2021. 2

                                               III.

       That all other nondispositive Motions shall be filed and the Hearing thereon completed

prior to April 30, 2022, by calling Jennifer Beck at 218-529-3520, Courtroom Deputy for

Magistrate Judge Leo I. Brisbois. All nondispositive Motions shall be scheduled, filed and served

in compliance with Local Rule 7.1(a) and (b) of the Electronic Case Filing Procedures For The

District of Minnesota. No discovery Motion shall be heard unless the moving party complies with

the requirements of Local Rule 37.1.

                                               IV.

       A Mandatory Settlement Conference pursuant to Local Rule 16.5(b) in the above-entitled

matter will be set before Magistrate Judge Leo I. Brisbois, for some time in May 2022, 10:00

a.m. in Courtroom No. 3, Gerald W. Heaney Federal Building and U.S. Courthouse, 515 West



2
       This deadline does not apply to motions to amend pleadings to assert a claim for punitive
damages. Motions which seek to assert claims for punitive damages must be filed and the Hearing
thereon completed prior to the discovery deadline in Paragraph I.
                                                2
           CASE 0:20-cv-02608-SRN-LIB Doc. 20 Filed 08/16/21 Page 3 of 6




First Street, Duluth, Minnesota. A separate Notice of this Settlement Conference shall be issued

outlining the parties’ obligations for preparation and for appearance at the Conference.

                                                  V.

         That no more than twenty-five (25) Interrogatories (counted in accordance with

Rule 33(a), Federal Rules of Civil Procedure), fifty (50) Requests for Production (pursuant to Rule

34), and twenty-five (25) Requests for Admissions (pursuant to Rule 36), shall be served by any

party.

VI.

         That no more than six (6) depositions (excluding expert depositions) shall be taken by any

party without prior Order of the Court.

                                                 VII.

         That within the foregoing period allotted for discovery, but no later than the dates set forth

below, the parties shall retain and disclose to opposing counsel all persons they intend to call as

expert witnesses at trial. 3 Each party’s disclosure shall identify each expert and state the subject

matter on which the expert is expected to testify. The disclosure shall be accompanied by a written

report prepared and signed by the expert witness. 4 As required by Rule 26(a)(2)(B), Federal Rules

of Civil Procedure, the report shall contain:

                a.      The qualifications of the witness, including a list of all
                        publications authored by the witness within the preceding 10
                        years;

                b.      The compensation to be paid for the study and testimony;




3
       This includes any witnesses who were retained for purposes of conducting an examination
pursuant to Rule 35.
4
       If no written report is required by Rule 26(a)(2)(B), the disclosures shall still comply with
Rule 26(a)(2)(C).
                                                 3
          CASE 0:20-cv-02608-SRN-LIB Doc. 20 Filed 08/16/21 Page 4 of 6




               c.     A listing of any other cases in which the witness has testified
                      as an expert at trial or by deposition within the preceding
                      four years;

               d.     A complete statement of all opinions to be expressed and the
                      basis and reasons therefor;

               e.     The data or other information considered by the witness in
                      forming the opinions; and

               f.     Any exhibits to be used as a summary of or support for the
                      opinions.

       The Plaintiff’s disclosures shall be made on or before December 31, 2021.               The

Defendant’s disclosures shall be made on or before January 31, 2022.



                                              VIII.

       The parties do contemplate taking expert discovery depositions. No more than one (1)

deposition of each disclosed expert may be taken without prior Order of the Court.



                                               IX.

       That each party shall fully supplement all discovery responses according to Rule 26(e),

Federal Rules of Civil Procedure. Any evidence responsive to a discovery request which has not

been disclosed on or before the discovery cutoff or other dates established herein, except for good

cause show, shall be excluded from evidence at trial.




                                                4
          CASE 0:20-cv-02608-SRN-LIB Doc. 20 Filed 08/16/21 Page 5 of 6




                                                 X.

       Counsel for the moving party shall contact Judge Nelson’s Courtroom Deputy, at 651-848-

1970 no later than March 31, 2022 5 to schedule a hearing for a dispositive motion, if any. Counsel

are reminded that at least two to three months advance notice is necessary to place a dispositive

motion on the calendar. All dispositive motions and supporting papers (motion, notice of motion,

memorandum of law, affidavits and exhibits and proposed order) shall thereafter be filed and

served in compliance with the Electronic Case Filing Procedures for the District of Minnesota and

in compliance with Local Rule 7.1(c); however, unless otherwise directed by the Court, the moving

party’s motion papers shall not be filed until 42 days prior to the scheduled hearing date.

       When a motion, response, or reply brief is filed on ECF, two (2) paper courtesy copies

(three-hole punched, with dividers clearly marked between exhibits) of the pleading and all

supporting documents shall be mailed or delivered to Judge Nelson’s Courtroom Deputy, at the

same time as the documents are posted on ECF.

       Notwithstanding the foregoing, no party shall file a dispositive motion before the close of

discovery without first obtaining permission from the undersigned. Permission shall be sought by

electronically filing a letter of no more than three (3) pages briefly setting forth the basis for the

motion, whether discovery relating to the issue or issues to be addressed by the motion is complete,

and why judicial efficiency would be served by allowing the motion to proceed at this time. The

other party or parties may file brief letters in response to the request. Denial of a request for

permission to file an early dispositive motion shall not be taken as an indication of the Court’s

view about the merits of the proposed motion.



5
       The parties should attempt to schedule all dispositive motions for the same hearing and
should strive to avoid duplication in their briefing.

                                                  5
          CASE 0:20-cv-02608-SRN-LIB Doc. 20 Filed 08/16/21 Page 6 of 6




                                                XI.

       That this case shall be ready for Trial on July 31, 2022 6, or 30 days after the Court renders

its Order on any dispositive motion (whichever is later), at which time the case will be placed on

the Court’s JURY trial calendar. That the anticipated length of Trial is three (3) days.

                                                      BY THE COURT:


DATED: August 16, 2021                                s/Leo I. Brisbois
                                                      Leo I. Brisbois
                                                      U.S. MAGISTRATE JUDGE




6
        THIS DATE IS NOT A TRIAL SETTING DATE. The parties will be notified by the
Calendar Clerk of the assigned Judge to a case by way of a Notice of Trial as to when this case
will be placed on the Trial Calendar. The above date is merely a notice to all parties to consider
the case ready for trial as of this date. DO NOT PREPARE FOR TRIAL UNTIL NOTIFIED.
                                                6
